DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., “CE3:  Multiple neighbor-based linear model (Test 5.3.1),” JVET-L0388r1, JVET 12th Meeting:  Macao, CN 3–12 October 2018 (herein “Jiang”) and Wang et al., “CE3:  Adaptive multiple cross-component linear model (Test 5.9.1),” JVET-L0419, JVET 12th Meeting:  Macao, CN 3–12 October 2018 (herein “Wang”).
Regarding claim 1, the combination of Jiang and Wang teaches or suggests an image decoding method, comprising: determining an inter-component prediction mode of a chroma component block based on an inter-component prediction mode list and predetermined index information (Jiang, Section 3 and Mode Table:  teaches a list of cross-component linear model (CCLM) modes and their index values; Jiang, Section 2:  teaches the CCLM algorithm predicts chroma samples from luma samples), wherein the inter-component prediction mode list is configured with k inter-component prediction modes (Jiang, Mode Table:  teaches four inter-component prediction modes; Examiner notes Jiang teaches 4 inter-component modes, but that Jiang also cites JVET-K0073, which teaches more modes in an index table); determining reference samples for inter-component prediction of the chroma component block based on the determined inter-component prediction mode (Jiang, Mode Table:  teaches the various modes determine which samples belonging to various groups are used for inter-component prediction); deriving a parameter of a linear prediction model by using the reference samples; and performing the inter-component prediction for the chroma component block by using the parameter of the linear prediction model (Jiang does not explicitly explain that which the skilled artisan already knows about CCLM, namely that it allows derivation of parameters for a linear model consisting of an alpha term (scaling factor) and a beta term (offset) to form the linear equation; Wang, Section 2:  the equation teaches the prediction for the chroma component uses linear model parameters alpha and beta by minimizing the regression error between the chroma samples and the reference samples).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jiang, with those of Wang, because both references are drawn to the same field of endeavor and because Wang simply teaches that CCLM prediction mode uses a linear model to predict a color component of an image signal from another color component of the image signal using derived linear parameters.  This rationale applies to all combinations of Jiang and Wang used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Jiang and Wang teaches or suggests the method of claim 1, wherein determining the reference samples further comprises: downsampling the reference samples for the inter-component prediction (Jiang, Section 3:  teaches the reference samples are downsampled to match the size of the predicted samples); classifying the downsampled reference samples into a plurality of groups by comparing a size between the downsampled reference samples (Examiner interprets this limitation consistent with paragraph [0224] of Applicant’s published Specification wherein it is explained the lower values of luma reference samples might be in one group and higher values of luma might be in another group; Wang, Section 2 and Fig. 1:  teach the luma values are put into groups between a local minima and maxima such that, equivalent to Applicant’s described “size,” lower and higher luma samples are grouped together); and calculating an average value of all or some of reference samples belonging to each group (Wang, Section 2:  explains the nearest group is determined according to averaged luma values (i.e. reference samples)).
Claim 7 lists the same elements as claim 1, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rejection of claim 1 applies to the instant claim.
Claim 8 lists the same elements as claim 2, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rejection of claim 2 applies to the instant claim.
Claims 3–6 and 9–12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Wang, and Aono (US 2020/0296380 A1).
Regarding claim 3, the combination of Jiang, Wang, and Aono teaches or suggests the method of claim 2, wherein the downsampling is selectively performed for a reference sample at a specific position (Aono, ¶ 0184:  teaches the downsampling filter is adaptively selected based on chroma sample position with respect to reference sample positioning).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jiang and Wang, with those of Aono, because all three references are drawn to the same field of endeavor (CCLM) and because Aono simply teaches that CCLM prediction mode utilizes downsampling to get the sizes of the reference samples and predicted samples to be the same for the linear model to predict a color component of an image signal from another color component of the image signal using derived linear parameters.  Aono’s explanation represents how the skilled artisan might address 4:2:0 component sampling ratios in constructing an appropriate downsampling filter based on the relative positions of the luma and chroma samples.  Therefore, the combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Jiang, Wang, and Aono used in this Office Action unless otherwise noted.
Regarding claim 4, the combination of Jiang, Wang, and Aono teaches or suggests the method of claim 3, wherein the specific position is determined based on encoding information on at least one of the chroma component block or a luma component block corresponding to the chroma component block (Aono, ¶ 0156:  explains the position of the chrominance component with respect to the luminance component may be coded rather than adhere to the image format standard).
Regarding claim 5, the combination of Jiang, Wang, and Aono teaches or suggests the method of claim 4, wherein the downsampling is performed by using a neighboring sample adjacent to the reference sample at the specific position in at least one of a vertical direction, a horizontal direction or a diagonal direction (Aono, ¶‌ 0184 and Fig.24(10):  teaches the downsampling is performed using adjacent neighboring samples and that the position dictates whether the downsampling is performed in a horizontal direction, vertical direction, or diagonal direction).
Regarding claim 6, the combination of Jiang, Wang, and Aono teaches or suggests the method of claim 5, wherein the downsampling is performed based on at least one of availability of a peripheral block of the luma component block, a CTU related parameter or a predetermined flag, and wherein the flag represents whether a sample of the chroma component block has a position shifted by a predetermined distance from a corresponding sample position of the luma component block (Aono, ¶ 0156:  explains the position of the chrominance component with respect to the luminance component may be coded rather than adhere to the image format standard and that in such situations that the chroma component is not positioned with respect to the luma component in the conventional manner, a different (adaptive) downsampling filter is required; This teaching suggests that where it is known that the conventional chroma positioning is used, one could get away with using only a default downsampling filter; Aono, ¶ 0168:  teaches that a default flag can be used to indicate the use of the default downsampling filter, thus essentially being a flag that indicates default chroma positioning).
Claim 9 lists the same elements as claim 3, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rejection of claim 3 applies to the instant claim.
Claim 10 lists the same elements as claim 4, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rejection of claim 4 applies to the instant claim.
Claim 11 lists the same elements as claim 5, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rejection of claim 5 applies to the instant claim.
Claim 12 lists the same elements as claim 6, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rejection of claim 6 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laroche (US 2020/0288135 A1) teaches cross-component prediction (CCP) can be used between luma and chroma and chroma and chroma (e.g. ¶ 0006), teaches the derived linear parameters are alpha and beta (e.g. ¶ 0008), and teaches taking an average of the reference samples to derive a threshold for grouping reference samples (¶ 0174).
Slim (US 10,477,205 B1) teaches inter-component prediction (col. 1) and teaches representative values as derived as an average.
Ikai (US 2019/0327466 A1) teaches multiple CCLM modes and averaging the reference samples (¶ 0295).
Zhang (US 2018/0205946 A1) teaches grouping CCLM reference samples according to thresholds and averages (¶ 0108).
Zhang (US 2018/0176594 A1) teaches downsampling for CCLM and different positions and either horizontally or vertically to match direction and phase of the chroma samples (Figs. 11–15; ¶ 0082).  It also teaches evaluating whether top or left samples are available (¶ 0077).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481